Citation Nr: 0001224	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left arm.  

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from November 1990 to May 1991.  He also served with 
a reserve component for over twenty years.   

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the veteran's claims of entitlement to 
service connection for left arm numbness and a cervical spine 
disability.  A notice of disagreement was received in October 
1994.  A statement of the case was issued in December 1994.  
A substantive appeal was received from the veteran in January 
1995.  In April 1997, the Board remanded this matter to the 
RO for further development.  A hearing was held at the RO in 
April 1999. 


FINDINGS OF FACT

1.  The record contains a medical opinion that the veteran's 
congenital cervical fusion was aggravated in service and, 
along with degenerative changes in the cervical spine, caused 
peripheral neuropathy of the left arm.  

2.  The evidence demonstrates that degenerative changes of 
the cervical spine had its onset in service.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the veteran's peripheral neuropathy of the left arm 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a cervical spine disability (degenerative changes of 
the cervical spine) was incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that service connection is warranted for peripheral 
neuropathy of the left arm and a cervical spine disability.  
The veteran's claims are "well grounded," meaning that they 
are at least "plausible...or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board also finds that evidence pertinent to 
these claims has been fully developed and the "duty to 
assist" has been satisfied.  Murphy, 1 Vet. App. at 81.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  For certain chronic 
diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under he court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. § 3.303(c), 4.9. 4.127 (1999); Beno v. Principi, 3 
Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

A review of the veteran's claims file reveals that he has 
presented various contentions as to the etiology of his 
claimed conditions, including an Anthrax shot that was 
administered to him during Operation Desert Storm, and 
sleeping on his helmet for five or six months (it is noted 
that the veteran no longer contends that the Anthrax shot led 
to the disability(ies)).  The veteran contends that if he has 
a congenital cervical spine defect, it was aggravated during 
his Operation Desert Storm service.   

As noted above, the veteran served on active duty from April 
1966 to April 1969 and from November 1990 to May 1991.  A 
review of the veteran's service medical records does not 
reveal any treatment for or complaints of peripheral 
neuropathy of the left arm or a cervical spine disability 
during his first period of active service.  However, in 
February 1991, the veteran presented with a complaint of a 
tingling sensation down his left arm into his fingers 
subsequent to receiving Anthrax immunization.  The report of 
the veteran's March 1991 separation examination indicates 
that examination of the hands showed no change in strength or 
function between them, and no loss of pinprick sensation 
about the left arm or hand.  Nevertheless, the veteran was 
diagnosed with intermittent paresthesia of the left arm.  

In late May 1991, about two weeks after separating from 
service, the veteran was seen at the VA Medical Center 
Oklahoma City; a radiographic report notes the veteran's 
history of rule out arthritis and complaints of left arm 
pain.  X-rays of the cervical spine taken revealed fusion of 
the C2-3 vertebrae, significant disc space narrowing at the 
levels C5 through C7 with anterior marginal osteophyte 
formation at the C5-6 levels.  The impression listed was that 
there was a considerable amount of degenerative changes in 
the cervical spine in addition to neural foraminal 
compromise.  

A January 1992 VA radiology report indicates that the veteran 
had degenerative changes in his cervical spine, and apparent 
congenital or acquired fusion of C2-C3.  A March 1992 
statement from C.T. (his name is illegible), LTC, MC, USAR, 
indicates that the veteran has been under medical care since 
"his injury while mobilized during Desert Storm."  The 
Lieutenant Colonel indicated that the veteran had complained 
of numbness and tingling in his left arm, and that an 
orthopedic surgeon and a neurologist had recommended an 
electromyographic (EMG) study and a myelogram.  

The report of a late April 1992 VA examination notes the 
veteran's medical history of left arm numbness and tingling 
after sleeping on his helmet during service.  Objective 
findings included a full range of neck and bilateral upper 
extremity motion, and that an EMG study conducted at the 
beginning of the month was normal without radiculopathy.  As 
a result of this examination, the examiner ruled out cervical 
nerve root compression and demyelinating polyneuropathy.  A 
neurology work-up was recommended.  X-rays taken in 
conjunction with this examination revealed fusion of the body 
and posterior elements of C2-3 and C6-7.  Marked interspace 
narrowing was shown at C5-6 with posterior spurring, and the 
impression listed was congenital deformities and degenerative 
disc disease, as described.  

An August 1992 VA clinical record reveals that the veteran 
had a history of cervical arthritis, but that he denied any 
form of trauma to the neck or recently associated military 
and non-military activities.  Objective findings included a 
full range of neck motion.  The examiner's assessment 
included a normal neurological examination; degenerative 
changes of the cervical spine on the right that were 
asymptomatic; no evidence of cervical radiculopathy; and that 
the sensory examination was normal.  

The report of an EMG study conducted in January 1993 at Mercy 
Health Center and reviewed by Donald Landstrom, M.D., who 
noted that the study was abnormal, consistent with peripheral 
neuropathy.  In a January 1993 letter, Lonnie Jay Lamprich, 
M. D., stated that the EMG study was compatible with a 
peripheral polyneuropathy which Dr. Landstrom felt might be 
demyelinating not did not show any clear-cut evidence of 
nerve compression nor cervical radicular compression.  

VA outpatient treatment records dated in June 1993 indicate 
that the veteran was seen for complaints of numbness and pain 
in his left arm and numbness in his neck.  Neurologic 
examination was consistent with polyneuropathy, and the 
veteran was also diagnosed with cervical spine arthritis with 
pain, including pain in the left arm.  

In October 1993, the veteran was seen at a VA medical center 
with complaints of left upper extremity pain.  He was 
assessed with cervical degenerative joint disease, left upper 
extremity numbness probably secondary to cervical 
degenerative joint disease, and polyneuropathy, etiology 
unclear.   In an October 1995 statement, a VA ambulatory care 
staff physician notes that the veteran developed left neck 
and arm pain while on active duty, and continued to have 
problems with paresthesia and numbness of the left arm.  The 
physician indicated that the veteran presently has left neck 
and arm pain that is believed to be due to an ulnar 
neuropathy, which appears to have started in Operation Desert 
Storm.

A VA examination was accomplished in January 1998.  The 
report of this examination reflects that the examiner 
reviewed the claims folder, noting the veteran's two periods 
of active duty service, and that he started feeling numbness 
in the left hand in 1991 that gradually grew into weakness.  
It was noted that this was not preceded by a combat injury or 
physical accident.  The examiner noted that the veteran had 
had numerous tests and examinations, and pointed out that a 
computerized tomography (CT) scan had showed degeneration of 
the cervical spine with stenosis of the cervical foramina; 
the examiner commented that this might have indicated that 
some radicular compression was responsible for the left arm 
numbness.  The examiner commented that other tests showed C2-
3 congenital fusion which might be responsible for shoulder 
and neck problems.  

Neurological examination revealed normal neck movements, good 
muscular strength in the upper extremities, although the 
veteran's handgrip was found to be somewhat weak.  Sensory 
examination showed a little numbness over the radial and 
partially the ulnar surface of the left forearm.  The 
examiner noted that there was no doubt that the veteran has 
advancing degeneration of the cervical spine and left sided 
numbness mostly about the left forearm; he added that there 
was some degree of peripheral neuropathy based on objective 
testing.  

As a result of this examination, the veteran was diagnosed 
with advancing degeneration of the cervical spine 
collectively called cervical spondylosis; congenital fusion 
of the second and third cervical vertebra; and peripheral 
neuropathy (of the left lower extremity, but the Board notes 
that it appears that the examiner forgot to add the left 
upper extremity component).  The examiner opined that the 
veteran's "symptoms" (he was not specific), regardless of 
causation, began in 1991 while he was in the service.  He 
noted that cervical degeneration was not something that 
suddenly developed and that it probably had its onset earlier 
than demonstrated by the X-rays and manifestations.  

In a September 1998 addendum, the examiner opined that the 
left arm and neck complaints were separate entities.  He also 
opined that the congenital cervical fusion of the second and 
third vertebra and subsequent degenerative changes (called 
cervical spondylosis), added to and facilitated by the 
congenital problem, caused the left arm disability.  He 
appears to opine that the congenital fusion was aggravated in 
service and that this led to the complaints of left arm 
sensory problems in 1991.  

During the April 1999 RO hearing, the veteran testified that 
his left arm and neck problems were related, and that the 
left arm numbness was not due to the Anthrax shot, but rather 
due to sleeping on his helmet (he used the helmet as a 
pillow).  He noted that his neck problem, with pain radiating 
to the left upper extremity, and left forearm numbness, began 
while he was serving during Operation Desert Storm, noting 
that if he has a congenital cervical spine defect, this 
condition was aggravated during this service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999). 

The Board realizes that the medical evidence of record does 
not paint a clear picture regarding the cause of the cervical 
spine disability or peripheral neuropathy of the left arm, or 
even whether these two disabilities are separate entities 
(while the examiner in September 1998 opines that they are 
separate, he also seems to discuss them as one entity).  That 
said, the Board finds that, after reviewing the record from a 
longitudinal perspective, and resolving all reasonable doubt 
in favor of the veteran, service connection for peripheral 
neuropathy of the left arm and for arthritis of cervical 
spine is warranted.  

Regarding the cervical spine disability, the Board points out 
that, as noted above, just two weeks after separating from 
service, X-rays of the cervical spine revealed degenerative 
changes at the C5 to C7 levels, and degenerative changes were 
noted in a January 1992 radiology report.  Given the close 
proximity of this diagnosis to the veteran's separation from 
service, and the recent opinion (in the January 1998 VA 
examination report) that the veteran's cervical degeneration 
had its onset earlier than demonstrated by the X-rays, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that service connection for 
degenerative changes of the cervical spine is warranted.  

Regarding the peripheral neuropathy of the left arm, the 
Board again notes that service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter; Monroe.  Although no specific superimposed 
disease or injury has been noted in the service medical 
records, in this case, it is clear that during his active 
service in 1991, the veteran presented with complaints of 
left arm numbness and tingling, and was diagnosed with 
intermittent paresthesia of the left arm (after reportedly 
sleeping on his helmet, a possible "superimposing injury").  
Further, while this disability has been variously diagnosed 
(e.g. in April 1992, polyneuropathy was ruled out, but in 
January 1993 and January 1998 it was essentially diagnosed), 
the Board notes that on recent examination (the January 1998 
examination and addendum), the examiner essentially concluded 
that the veteran's congenital cervical fusion and subsequent 
degenerative changes caused the left arm disability, which he 
characterized as peripheral neuropathy.  In view of the 
foregoing, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
the peripheral neuropathy of the left arm is warranted.   



ORDER

Service connection for peripheral neuropathy of the left arm 
is granted.

Service connection for degenerative changes of the cervical 
spine is granted.  




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

